COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

               NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION


Appellate case name:          AIC Management v. Sandpoint Condominium Association,
                              Inc. and Randall Management, Inc.

Appellate case number:        01-15-00503-CV

Trial court cause:            2014-04767

Trial court:                  113th District Court, Harris County, Texas

       Appellant, AIC Management, has neither paid the required fees nor established
indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (requiring payment of
fees in civil cases unless indigent), 20.1 (listing requirements for establishing indigence);
see also Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals);
1st Tex. App. (Houston) Loc. R. 4 (governing electronic filing).

       Accordingly, the Court has directed me to notify appellant that this appeal is
subject to dismissal. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3
(allowing involuntary dismissal).

      Appellant must pay the required fees within 10 days of the date of this notice or
the Court may dismiss the appeal. See TEX. R. APP. P. 42.3.




Clerk’s signature:
                       Christopher A. Prine, Clerk of the Court

Date:                  December 10, 2015